         Case 3:17-cv-03615-VC Document 203 Filed 02/12/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ILSA SARAVIA,                                     Case No. 17-cv-03615-VC
                 Plaintiff,
                                                    ORDER REGARDING
          v.                                        OVERLAPPING CASES
  MATTHEW G. WHITAKER, et al.,
                 Defendants.



       By February 26, 2019, the parties are directed to file letter briefs explaining the extent to

which the claims in this case overlap with the claims in Lucas R. v. Azar, Case No. 2:18-cv-

05741-DMG, in the Central District of California. The briefs should also explain why the parties

failed to so much as mention this case when asked at the January 24th hearing about the overlap

between this litigation and litigation surrounding the Flores Agreement.

       IT IS SO ORDERED.
Dated: February 12, 2019                      ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
